Jfn m:be Wniteb $tates q[ourt of jfeberal q[laims
                                            No. 14-201C

This Opinion Will Not Be Published in the U.S. Court of Federal Claims Reporter Because It
                      Does Not Add Significantly to the Body of Law.

                                      (Filed: March 12, 2014)                           FILED
 DAVIE HARRISON, SR., prose,
                                                                                      M 1 2 2014
                                                                                       AR
                                                                                   U.S. CuURT OF
                         Plaintiff,                                               FEDERAL CLAIMS

         v.

 THE UNITED STATES,

                         Defendant.




                                      OPINION and ORDER


        On March 10, 2014, Davie Harrison, Sr. (plaintiff) filed a complaint in the form of petition
for a writ of habeas corpus to the United States District Court for the Eastern District of Texas and
the United States Court of Appeals for the Fifth Circuit. The complaint challenges decision of the
Texas Board of Pardons and Parole to deny plaintiff supervised release from the Texas prison in
which he was serving sentences following his convictions on multiple state law offense. It further
asks this court to review the denial of a habeas petition by the aforementioned Federal courts.

        This court is solemnly obliged, on its own accord, to address obvious questions concerning
its subject matter jurisdiction. See Mitchell v. Maurer, 293 U.S. 237, 244 (1934). This court
recognizes that plaintiff is acting prose before this court, and thus the court will hold the form of
plaintiffs submissions to a less stringent standard than those drafted by an attorney. See Reed v.
United States, 23 Cl. Ct. 517, 521 (1991) (citing Estelle v. Gamble, 429 U.S. 97 (1976)). Having
reviewed plaintiffs complaint, this court is certain that it lacks jurisdiction to consider the claims
that plaintiff raises.

        With very limited exceptions, the jurisdictional statutes governing the United States Court
of Federal Claims grant authority to the court only to issue judgments for money against the United
States and then, only when they are grounded in a contract, a money-mandating statute, or the
takings clause of the Fifth Amendment. See United States v. Tes tan, 424 U.S. 392, 397-98
(1976); 28 U.S.C. § 1491. This court does not have jurisdiction to consider a petition for a writ of
habeas corpus. See 28 U.S.C. § 224l(a); Ledfordv. United States, 297 F.3d 1378, 1381 (Fed. Cir.
2002); Beale v. United States, 69 Fed. Cl. 234, 236 (2005) . This court, moreover, lacks the
authority to review another Federal court's decision denying such a petition. See Zakiya v. United
States, 79 Fed. Cl. 231, 234-35 (2007), ajj"d, 277 Fed. App'x 985 (Fed. Cir. 2008); Dethlefs v.
United States, 60 Fed. Cl. 810, 814 (2004); see generally US. Bancorp. Mort. Co. v. Bonner Mall
P 'ship, 513 U.S. 18, 27 (1994). Nor does this court independently have jurisdiction to consider
collateral attacks on a criminal conviction, see Carter v. United States, 228 Ct. Cl. 898, 900
(1981 ), or to handle claims against state agencies or officials for actions not attributable to the
United States, see 28 U.S.C. § 1491(a)(l) (limiting the jurisdiction of the United States Court of
Federal Claims to claims "against the United States"); Brown v. United States, 105 F.3d 621, 624
(Fed. Cir. 1997) (concluding that the court's jurisdiction does not extend to suits against individual
officials); Shewfelt v. United States, 104 F.3d 1333, 1337-38 (Fed. Cir. 1997) (holding that the
actions of state officials were not attributable to the United States).

       Accordingly, this Court lacks jurisdiction over any of the claims raised by plaintiff. The
Clerk shall dismiss plaintiff's complaint for lack of jurisdiction.

       IT IS SO ORDERED.




                                                  2